Citation Nr: 9933380	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  93-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The Board has previously remanded the appeal in June 1994, 
February 1996, and October 1997.

In April 1998, the Board issued a decision denying an 
evaluation greater than 50 percent for the veteran's service-
connected generalized anxiety disorder.  By order dated 
February 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted the appellee's motion 
vacating and remanding the Board's decision.  A copy of the 
motion and a copy of the Court's order have been included in 
the veteran's claims file.

In a statement from the veteran received in May 1999 the 
issues of entitlement to a permanent rating and entitlement 
to fee-basis treatment were raised.  These are referred to 
the RO for its consideration. 


REMAND

In the Board's April 1998 decision the issue of entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities was referred to the RO for 
adjudication.  A July 1998 RO decision denied a total rating 
based upon individual unemployability due to service-
connected disabilities.  In a statement received from the 
veteran in May 1999 he indicates the desire to have the issue 
of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
considered.  The Board construes this as a notice of 
disagreement with the July 1998 denial.

In the May 1999 communication the veteran also indicated the 
desire to receive a total evaluation based upon dysthymia, 
post-traumatic stress disorder, and generalized anxiety 
disorder.  He subsequently submitted additional medical 
evidence relating to depression and post-traumatic stress 
disorder.  Service connection is not in effect for dysthymia 
or post-traumatic stress disorder.  In light of the current 
issue on appeal, the Board concludes that the issues of 
entitlement to service connection for dysthymia and post-
traumatic stress disorder are inferred and inextricably 
intertwined with the issue on appeal.

In April and July 1999 the veteran was advised that he could 
submit additional evidence.  However, he was also informed 
that if he desired the Board to consider the newly submitted 
evidence without first referring it to the RO he must include 
a waiver of the RO's consideration pursuant to 38 C.F.R. 
§ 20.1304(c) (1999).  Subsequent thereto, on multiple 
occasions, the veteran submitted additional evidence without 
submitting any waiver of the RO's consideration pursuant to 
38 C.F.R. § 20.1304(c).  Therefore, this evidence must be 
referred to the RO for initial review in preparation of a 
supplemental statement of the case.

Although the Board is aware that the record indicates that 
the veteran has reported that he will not report for 
additional examinations, see reports of contact dated in 
January 1998 and March 1999, in a July 1999 communication the 
veteran indicated that he had not received assistance with 
his claim.  Further, the additional evidence submitted by the 
veteran appears to indicate that his psychiatric symptoms may 
be increasing.  Therefore, the Board concludes that an 
attempt should be made to afford the veteran an additional 
examination in order to ensure that the duty to assist is 
met.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for a 
VA examination by a Board certified 
psychiatrist, if available, to determine 
the current severity of his service-
connected generalized anxiety disorder.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should report a 
multiaxial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran's service-connected generalized 
anxiety disorder interferes with his 
ability to establish and maintain 
relationships, as well as the reduction 
in initiative, efficiency, flexibility, 
and reliability levels due to his 
service-connected generalized anxiety 
disorder.  An opinion should also be 
offered of the extent to which the 
generalized anxiety disorder interferes 
with the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The claims 
file must be made available to the 
examiner before the examination, for 
proper review of the medical history.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should adjudicate the issues 
of entitlement to service connection for 
post-traumatic stress disorder and 
dysthymia, providing the veteran 
appropriate notification of any 
determination.

3.  The RO should issue a statement of 
the case relating to the issue of 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.  All 
appropriate appellate procedures should 
then be followed, including determining 
whether or not a timely substantive 
appeal has been received. 

4.  After the development and 
adjudication requested above has been 
completed, the RO should again review the 
veteran's claim under both the old and 
new criteria for rating mental disorders 
in effect prior to and from November 7, 
1996, and rate the veteran's disability 
by reference to the old criteria prior to 
November 7, 1996, and by reference to 
either criteria after November 7, 1996.  
See DeSousa v. Gober, 10 Vet. App. 461, 
465067 (1997); Rhodan v. West, 12 Vet. 
App. 55 (1998).

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, the veteran should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	U. R. POWELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







